Case 2:19-cr-00019-TSK-MJA Document 50 Filed 10/22/19 Page 1 of 2 PageID #: 204


                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA


 UNITED STATES OF AMERICA,

             Plaintiff,

       v.                                 Crim. Action No. 2:19-cr-19
                                               (Judge Kleeh)
 ROGER D. CLEM, JR. and
 ALTON L. SKINNER, II,

             Defendants.


                 ORDER GRANTING GOVERNMENT’S UNOPPOSED
              MOTION TO DISMISS INDICTMENT [DTK. NO. 48]

       Pending in this matter is the Unopposed Motion to Dismiss

 Indictment [Dkt. No. 48] filed by the Government.            The motion is

 brought pursuant to Rule 48(a) of the Federal Rules of Criminal

 Procedure and seeks dismissal of the Indictment [Dkt. No. 1]

 against Defendants Roger D. Clem, Jr. and Alton L. Skinner, II,

 without prejudice.        Attached to the motion are non-prosecution

 agreements that the Government has reached with Defendants [Dkt.

 Nos. 48-1 and 48-2].

       The Government correctly states that the Court’s discretion

 is very limited when considering a motion to dismiss an indictment

 pursuant to Rule 48(a) [Dkt. No. 48 at 1 (citing United States v.

 Goodson, 204 F.3d 508, 512-13 (4th Cir. 2000))]. The motion should

 be decided “by determining whether the prosecutor acted in good

 faith at the time he moved for dismissal.           A motion that is not

 motivated by bad faith is not clearly contrary to manifest public
Case 2:19-cr-00019-TSK-MJA Document 50 Filed 10/22/19 Page 2 of 2 PageID #: 205


 interest, and it must be granted.”          See United States v. Smith, 55

 F.3d 157, 159 (4th Cir. 1995).        The Government further states in

 its motion that Defendants do not object to the motion and that

 the parties agree that the motion is motivated exclusively by the

 good faith resolution outlined in the non-prosecution agreements

 [Dkt. No. 48 at 2].

       Unlike the Government’s prior motion to continue [Dkt. No.

 40] under 18 U.S.C. § 3161(h)(2), the Court need not consider the

 substance of the non-prosecution agreements or weigh any Speedy

 Trial Act issue.         The Government has elected to dismiss the

 Indictment    as   to   both   Defendants    pursuant   to   non-prosecution

 agreements as is within its discretion.          Therefore, the motion to

 dismiss [Dkt. No. 48] is GRANTED and the matter is DISMISSED

 without prejudice.

       It is so ORDERED.

       The Court DIRECTS the Clerk to transmit copies of this Order

 to counsel of record and the appropriate agencies.

 DATED: October 22, 2019

                                     /s/ Thomas S. Kleeh
                                     THOMAS S. KLEEH
                                     UNITED STATES DISTRICT JUDGE




                                       2
